                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


TIFFANY MASON,                                       )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:20-CV-116-BO
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court finds that the decision of the
Administrative Law Judge is supported by substantial evidence. The Administrative Law Judge
correctly weighed the evidence presented and found that the claimant could return to her past
relevant work, and that her limitations were minor and non-severe and not disabling. Based on a
full review of the evidence in the case and the arguments, the court finds that the ruling of the
Commissioner should be affirmed in this case.

This Judgment Filed and Entered on September 15, 2021, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Amanda B. Gilman                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
September 15, 2021                           (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:20-cv-00116-BO Document 33 Filed 09/15/21 Page 1 of 1
